DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 15, 2022 has been entered. Claims 1-22 remain pending in the application. Claims 1-5, 7-9, 12-15, 18, and 20-22 are noted as currently amended. Applicant’s amendments to the specification and claims have overcome every objection previously set forth in the Non-Final Office Action mailed November 29, 2021 and all objections therein have been withdrawn. Additionally, Applicant’s amendment of claim 22 overcomes the corresponding 101 rejection with regard to non-statutory subject matter and the rejection therein has been withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 20, and 22 recite a process of providing learning content to a learner, the process including the step determining whether a learner input of the learner from the terminal is associated with an object activation condition. The recited step, under its broadest reasonable interpretation, is a judgement of whether an input is associated with an object activation condition such as answering a question or completing a learning objective or task. While the input is to a terminal, under its broadest reasonable interpretation, input can be interpreted as a student answering a question and the terminal is merely a generic computing device for implementing the determination. The recited step, as drafted, is a process that is a method of applying an abstract idea, specifically a mental process (judgement or evaluation) capable of being performed in the mind, but for the recitation of the additional elements of a terminal, displaying learning content comprising one or more questions on the terminal of a learner, fixedly displaying an AI Object, and displaying an AI message corresponding to the object activation condition. The additional elements are insignificant extra-solution activity as, under their broadest reasonable interpretation, the additional steps are displaying data related to the practice of the abstract idea.  The other additional elements of claim 20 are a device comprising a storage unit, a UI generation unit; and a communication unit for performing the above method. The other additional elements of claim 22 are a non-transitory computer-readable medium that performs the above method. Under their broadest reasonable interpretation, the additional elements are generic components of a computing device used to apply the abstract idea. As such, these additional elements fall under the “apply it” limitation of the judicial exception. If claim limitations, under their broadest reasonable interpretation, include a mental process, the limitations fall under the abstract ideas judicial exception and are therefore not drawn to eligible subject matter. Accordingly, claims 1 and 20 recite an abstract idea. 
This judicial exception is not integrated into a practical application because the claims do not recite additional elements that are significantly more than the judicial exception or meaningfully limit the practice of the judicial exception. The additional steps of displaying data and receiving a learner input are insignificant extra-solution activity, and the additional elements of a storage unit, UI generation unit, and communication unit are recited at a high-level of generality amounting to a generic computing device. As such, the additional elements are merely generic computer components used to apply the judicial exception and insignificant extra-solution activity. Accordingly, the additional elements and steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional steps of displaying learning content, an AI object, and an AI message and receiving a learner input are insignificant extra-solution activity performed before and after the abstract idea (determining a learner input is associated with an object activation condition). The additional elements of a storage unit, UI generation unit, and communication unit used to perform the process are generic computing components/device used to apply the judicial exception and therefore fall under the “apply it” limitation of the judicial exception and do not amount to significantly more. As such, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, under their broadest reasonable interpretation, the additional elements do not meaningfully limit the practice of the abstract idea. Therefore, claims 1, 20, and 22 are not directed to eligible subject matter as they are abstract ideas without significantly more.
Claims 2-19 and 21 are dependent from claims 1 and 20 and include all the limitations of the independent claims. Therefore, the dependent claims recite the same abstract idea. The limitations of the dependent claims fail to amount to significantly more than the judicial exception. For example:
The limitations of claims 2-3 and 5-9 further recite determining the satisfaction of various object activation conditions that satisfy learning progress. As such, these claims recite the abstract idea of a mental process as the determinations are all capable of being performed in the human mind. The limitations fail to provide any teaching that integrates the judicial exceptions into a practical application or amounts to significantly more than the judicial exception. For this reason, the analysis performed on the independent claims is also applicable on these claims. 
The limitations of claim 4 are further clarifying the displaying of AI messages after the practice of the abstract idea and the additional steps of deactivating the AI object and displaying learning content. As discussed above, the steps of displaying learning content and AI messages are extra-solution activities that do not amount to significantly more as they do not impose meaningful limitations on practicing the abstract idea from claim 1. The same analysis of the independent claim is therefore applicable on this claim.
The limitations of claims 10 and 11 are further clarification on the design of the display as claim 10 recites the display is a webpage or application program and claim 11 recites the first region is displayed on a different layer from the second and third regions. As these claims are merely further clarification of the extra-solution activity of displaying data or content as part of practicing the abstract idea, they do not impose meaningful limitations on the practice of the abstract idea and are not significantly more.
Claims 12 and 21 recite the additional steps of displaying a question solving time, displaying a predetermined first target number of questions versus the number of solved questions, displaying one or more text objects, displaying one or more question objects, and floating (displaying) a progress request button. These steps are all displaying data and results of practicing the abstract idea of determining whether a learning progress satisfies the object activation condition. Therefore, the additional steps are insignificant extra-solution activities and do not meaningfully limit the practice of the abstract idea. Additionally, the claims include comparing the number of solved questions and target number of questions which, under its broadest reasonable interpretation, is an evaluation capable of being performed in the human mind. Therefore, it is an additional abstract idea and not significantly more than the previous abstract ideas. Claims 12 and 21 do not meaningfully limit the practice of the abstract ideas of claims 1 and 20 and the same analysis above can be applied to these claims.
The limitations of claims 13-19 are further clarification of the displaying steps of claim 12. These limitations fail to provide any teaching that integrate the judicial exceptions or amount to significantly more than the judicial exception of claim 1. The same analysis that was performed in the independent claims and claim 12 are applicable to these claims as they teach the same insignificant extra-solution activities that do not meaningfully limit the practice of the judicial exception.
Accordingly, claims 2-19 and 21 recite abstract ideas without significantly more and are not drawn to eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 8, 10, 11, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Katzman (US PGPub 20130339902) in view of Cook et al. (US PGPub 20020168621), hereinafter referred to as Cook.
In regards to claims 1 and 22, Katzman discloses an application program for providing learning content for learning, which is stored in a non-transitory computer-readable medium [claim 22] (Paragraph 0027 discloses the process being an application (program) stored on one or more computer readable media associated with the user computing device) and a method by which a server provides learning content for learning [claim 1], the method and application comprising: 
step a of displaying the learning content on a first region (Fig 8a, Ref 1000, see figure included below) of a screen displayed on a terminal of a learner (Figs 4, 8h, 8i, 8t; Paragraphs 0022-0026, 0039-0051 show and disclose learning content (content provider worlds) displayed on the learner’s screen (terminal)); 
step b of fixedly displaying an AI object on a second region (Fig 8a, Ref 2200, see figure included below) of the screen (Figs 1, 3 and 4, Ref 220; Fig 8a, Ref 2200; Paragraphs 0023-0026, 0040 disclose an AI Agent (AI object) displayed on the learner’s screen); 
step c of determining whether a learner input of the learner from the terminal is associated with an object activation condition (Paragraphs 0020-0021, 0026, 0034, 0045-0048 disclose gateways, tracks, and content that can be tracked as students make progress in their learning (object activation conditions) including interacting with selectable content/learning objects in tracks (0020-0021), customizing of tracks (0034), and completing assignments (0048) and learning content (0045-0046) and an interactive GUI that can help traverse the content (0026)); and 
step d of displaying an AI message corresponding to the object activation condition on a third region (Fig 8a, Ref 2400, see figure included below) of the screen adjacent to the AI object while the AI object is activated, when the learner input is associated with the object activation condition (Figs 1, 3 and 4, Ref 240; Fig 8a, Refs 2000 and 2400; Paragraphs 0023-0026, 0040-0043 disclose the user interaction component and AI GUI (AI messages) displayed to the student from the AI Agent regarding learning content and progress corresponding to conditions in the process including when certain conditions being satisfied such as completing an assignment, i.e. Fig 8a the AI message is “Do you have any new assignments for school or events coming up” and Fig 8e includes “It looks like you have Math Homework.”), wherein the AI message on the third region of the screen overlays on top of the learning content (Fig 8a, Ref 2400, see figure included below, shows the AI message overlaying the learning content below).

    PNG
    media_image1.png
    562
    739
    media_image1.png
    Greyscale

Annotated figure 8a for regions of the display of Katzman.

Katzman does not explicitly teach displaying the learning content comprising one or more questions, the learning content comprising the one or more questions on the first region of a screen, and wherein the AI message comprises a first message associated with the one or more questions displayed on the first region of the screen. However, Cook teaches displaying the learning content comprising one or more questions (Paragraph 0168; Fig. 4 shows an exemplary screen displaying learning material and a virtual agent for assisting a student, the learning material includes a mathematics homework including a question), the learning content comprising the one or more questions on the first region of a screen (Paragraph 0168; Fig. 4 shows an exemplary screen displaying learning material and a virtual agent for assisting a student, the learning material includes a mathematics homework including a question, wherein the learning material is displayed in a first region separate from the virtual agent), and wherein the AI message comprises a first message associated with the one or more questions displayed on the first region of the screen (Paragraph 0168; Fig 4, ref 506 shows the system displaying an agent message with text related to the question the student was working on in the first region).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katzman to incorporate the teachings of Cook by including learning content in the form of questions with the virtual agent/AI object, as both references and the claimed invention are directed to computer assisted learning systems that include a virtual agent and learning content. It would have been obvious to one of ordinary skill in the art modify Katzman to overlay the virtual agent/AI Object as in Katzman with the underlying displayed learning content being the questions of Cook as questions and text-based learning content are well known in the art and key to providing students with a comprehensive education. Additionally, Katzman does teach question/quiz-based learning content but merely does not teach the agent overlaying said content. Upon such modification, the method and system of Katzman would include displaying the learning content comprising one or more questions, the learning content comprising the one or more questions on the first region of a screen, and wherein the AI message comprises a first message associated with the one or more questions displayed on the first region of the screen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Cook with Katzman’s system and method in order to give students a comprehensive educational learning system and provide assistance while working on learning content such as questions.
In regards to claim 2, Katzman further discloses the method as claimed in claim 1, wherein:
step c comprises determining that the learner input satisfies the object activation condition when the display on the first region is changed by the learner input received from the terminal (Paragraphs 0040-0044; Figs 8a-g show potential inputs under the AI Messages that upon selection by the student updates or advances the learning content on the screen (first region) based on the student’s input, i.e. the learner selects (inputs) Ok in Fig 8f followed by a video level in Fig 8g (input) which updates the display in the first region to the learning content (video) in Fig 8h).
Katzman does not explicitly teach step d comprising displaying, the first message associated with the one or more questions, wherein the first message comprises at least one of an indication that the server is searching for a new question or an indication of a correct answer probability of a next question calculated using the question solving result of the learner. However, Cook further teaches displaying, the first message associated with the one or more questions (Paragraph 0168; Fig 4, ref 506 shows the system displaying an agent message with text related to the question the student was working on in the first region), wherein the first message comprises at least one of an indication of a correct answer probability of a next question calculated using the question solving result of the learner (Paragraphs 0325, 0328 teach that the system can include notations based on student data and past responses, including a probability of a correct answer, such notation can be provided).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katzman to incorporate the teachings of Cook by including the probability of getting a question correct as a message, as both references and the claimed invention are directed to computer assisted learning systems that include a virtual agent and learning content. It would have been obvious to one of ordinary skill in the art modify Katzman to include the probability of a correct answer as one of the AI messages of the virtual agent/AI object. Upon such modification, the method and system of Katzman would include displaying, the first message associated with the one or more questions, wherein the first message comprises at least one of an indication of a correct answer probability of a next question calculated using the question solving result of the learner. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Cook with Katzman’s system and method in order to give students insight on their performance and further information as they progress through an assignment.
In regards to claim 4, Katzman further discloses the method as claimed in claim 1, wherein step d comprises:
sequentially displaying one or more additional messages in the AI message corresponding to the condition on the third region in accordance with a predetermined priority (Paragraph 0025 discloses the AI GUI interaction including a sequential round of questions (AI Messages) and corresponding answers by the user that progress the user based on their user tracks and requirements (predetermined priority)), the one or more additional messages including one or more action objects receiving a learner input (Fig 1, Refs 112, 114; Fig 8a, Refs 1110, 1112, 1114; Paragraphs 0021-0022, 0040 disclose the tracks and action objects that a learner can select (learner input) to progress their learning progress), the method further comprising: 
step e of deactivating the AI object when an input of selecting a first action object for deactivating the AI object is received from the terminal (Paragraph 0036, 0041 disclose the AI Agent and GUI fading away (deactivating) if the screen is not active or disappearing from the screen (0041) upon the input of the user (selection of first action object)), and of displaying, when an input of selecting a second action object corresponding to first learning content stored in advance in the server is received from the terminal, the first learning content on the first region (Paragraph 0047; Fig 8g-h show the student input selecting a difficulty of video content (second action object after selecting “Ok” on Fig 8f) and the server sending the corresponding video (first learning content) to the terminal to display).
In regards to claim 8, Katzman further discloses the method as claimed in claim 1, wherein step c comprises: determining that a third object activation condition is satisfied when a new learning content start input is received from the terminal  (Fig 8e; Paragraph 0043 discloses the user selected to receive new learning content or start their learning assignment) in a state in which first learning content that has not been completed exists (Fig 8e; Paragraph 0043 discloses the system recognizing that the student has an upcoming assignment (incomplete learning content)), wherein an additional AI message satisfying the third object activation condition includes a third message for inducing learning of the first learning content and an action object executing the first learning content (Fig 8e; Paragraph 0043 discloses the system sending a message to the student asking the student if they want to receive the learning content (action object inducing/executing the learning content (video)) and provides further content based upon the student’s inputs seen in figures 8f through 8o).
In regards to claim 10, Katzman further discloses the method as claimed in claim 1, wherein a webpage (Paragraphs 0028 disclose the program including web pages being displayed to the student) or an application program provided by the server is displayed on the screen (Paragraph 0027-0031 disclose the system/process being a software application from a remote server that can be run on the student terminal/screen).
In regards to claim 11, Katzman further discloses the method as claimed in claim 1, wherein the first region is displayed on a layer different from those of the second region and the third region (Figs 8a,b show the AI Agent and GUI (Refs 2200, 2400) (second and third regions, second (top) layer) layered over the learning content (Ref 1000) (first region, first (lower) layer) this is seen as the content/display of the first region (Ref 1000) is present in both figs 8a and 8b but is covered by the AI Agent and GUI in fig 8a showing the second and third regions layered over the first region (a different layer)).
In regards to claim 20, Katzman discloses a device for providing learning content for learning, the device comprising: 
a storage unit configured to store the learning content, an AI object, and an AI message (Paragraph 0027 discloses the user computing devices include storage devices (units)); 
a UI generation unit configured to generate a user interface for displaying the learning content, the AI object, and the AI message in a webpage or an application program (Paragraph 0027 discloses the user computing device including a GUI for generating the display including the learning content, AI agent, and AI messages); and 
a communication unit configured to transmit the learning content, the AI object, and the AI message, which are displayed according to the user interface, to a terminal of a learner (Paragraphs 0028, 0031, 0039 disclose the user computing device including internet, wired, or wireless connections/networks for transmitting and/or receiving content), 
wherein the UI generation unit displays the learning content on a first region of a screen displayed on the terminal of the learner (Figs 4, 8h, 8i, 8t; Paragraphs 0022-0026, 0039-0051 show and disclose learning content (content provider worlds) displayed on the learner’s screen (terminal)), 
fixedly displays the AI object on a second region of the screen (Figs 1, 3 and 4, Ref 220; Fig 8a, Ref 2200; Paragraphs 0023-0026, 0040 disclose an AI Agent (AI object) displayed on the learner’s screen), 
determines whether a learner input of the learner from the terminal is associated with an object activation condition (Paragraphs 0020-0021, 0026, 0034, 0045-0048 disclose gateways, tracks, and content that can be tracked as students make progress in their learning including completion of assignments (0048) and learning content (0045-0046)), and 
sets the user interface to display the AI message corresponding to the object activation condition on a third region of the screen adjacent to the AI object while the AI object is activated, when the learner input is associated with the object activation condition (Figs 1, 3 and 4, Ref 240; Fig 8a, Refs 2000 and 2400; Paragraphs 0023-0026, 0040-0043 disclose the user interaction component and AI GUI (AI messages) displayed to the student from the AI Agent regarding learning content and progress corresponding to conditions in the process including when certain conditions being satisfied such as completing an assignment), wherein the AI message on the third region of the screen overlays on top of the learning content on the first region of a screen (Fig 8a, Ref 2400, see figure included below, shows the AI message overlaying the learning content below).
Katzman does not explicitly teach displays the learning content comprising one or more questions, the learning content comprising the one or more questions on the first region of a screen, and wherein the AI message comprises a first message associated with the one or more questions displayed on the first region of the screen. However, Cook teaches displaying the learning content comprising one or more questions (Paragraph 0168; Fig. 4 shows an exemplary screen displaying learning material and a virtual agent for assisting a student, the learning material includes a mathematics homework including a question), the learning content comprising the one or more questions on the first region of a screen (Paragraph 0168; Fig. 4 shows an exemplary screen displaying learning material and a virtual agent for assisting a student, the learning material includes a mathematics homework including a question, wherein the learning material is displayed in a first region separate from the virtual agent), and wherein the AI message comprises a first message associated with the one or more questions displayed on the first region of the screen (Paragraph 0168; Fig 4, ref 506 shows the system displaying an agent message with text related to the question the student was working on in the first region).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katzman to incorporate the teachings of Cook by including learning content in the form of questions with the virtual agent/AI object, as both references and the claimed invention are directed to computer assisted learning systems that include a virtual agent and learning content. It would have been obvious to one of ordinary skill in the art modify Katzman to overlay the virtual agent/AI Object as in Katzman with the underlying displayed learning content being the questions of Cook as questions and text-based learning content are well known in the art and key to providing students with a comprehensive education. Additionally, Katzman does teach question/quiz-based learning content but merely does not teach the agent overlaying said content. Upon such modification, the method and system of Katzman would include displaying the learning content comprising one or more questions, the learning content comprising the one or more questions on the first region of a screen, and wherein the AI message comprises a first message associated with the one or more questions displayed on the first region of the screen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Cook with Katzman’s system and method in order to give students a comprehensive educational learning system and provide assistance while working on learning content such as questions.
Claims 3, 5, 6, 9, 12-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Katzman in view of Cook, as applied to claim 1 above, and further in view of Fadel et al. (US PGPub 20050191609), hereinafter referred to as Fadel.
In regards to claim 3, Katzman does not teach wherein step c comprises: determining that the learner input satisfies the object activation condition when a learning result of the learner is changed by the learner input received from the terminal, wherein the learning result includes a predicted score calculated using a question solving result of the learner, whether the predicted score reaches a predetermined goal score, whether the question solving result of the learner is correct or incorrect, achievement for each learning area of the learner calculated using the question solving result of the learner, grade information of the learner calculated using the question solving result of the learner, or a correct answer probability of a next question calculated using the question solving result of the learner.
As discussed above, Cook teaches wherein the learning result includes a correct answer probability of a next question calculated using the question solving result of the learner (Paragraphs 0325, 0328 teach that the system can include notations based on student data and past responses, including a probability of a correct answer on a next question).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katzman to incorporate the teachings of Cook by including the probability of getting a question correct as a message, as both references and the claimed invention are directed to computer assisted learning systems that include a virtual agent and learning content. It would have been obvious to one of ordinary skill in the art modify Katzman to include the probability of a correct answer as one of the AI messages of the virtual agent/AI object. Upon such modification, the method and system of Katzman would include wherein the learning result includes a correct answer probability of a next question calculated using the question solving result of the learner. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Cook with Katzman’s system and method in order to give students insight on their performance and further information as they progress through an assignment.
Katzman in view of Cook does not explicitly teach wherein step c comprises: determining that the learner input satisfies the object activation condition when a learning result of the learner is changed by the learner input received from the terminal, wherein the learning result includes a predicted score calculated using a question solving result of the learner, whether the predicted score reaches a predetermined goal score, whether the question solving result of the learner is correct or incorrect, achievement for each learning area of the learner calculated using the question solving result of the learner, or grade information of the learner calculated using the question solving result of the learner.
Fadel teaches showing a student a result of their answer (learner input) including the correct/incorrect answers and a predicted score (Paragraph 0019; Fig 7, Ref 170), calculating and displaying the student’s score/accuracy rate on a bar graph including a passing grade range (predetermined goal score) (Paragraphs 0058-0060, 0123, 0128-0134; Figs 3 and 4; Fig 9, Ref 750 and 760), showing whether the answer (solving result) is correct or incorrect (Paragraphs 0046-0049, Fig 7, Ref 160a-d), calculating and displaying achievement for each learning area of the learner (Figs 9-10, 14; Paragraphs 0058-0071, 0116-0127), showing the grade information and if the grade is passing (Paragraphs 0058-0060, 0123, 0128-0134; Figs 3 and 4; Fig 9, Ref 750 and 760), and showing the probability of a next question being correct based on student performance (Fig 7, Ref 170; Figs 11-12; Paragraphs 0049-0052, 0072-0095). Fadel also teaches that tracking question answer times helps students improve their question answering efficiency and targeting an optimal time to balance speed and correctness on a timed assessment (Paragraphs 0004-0012).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katzman in view of Cook to incorporate the teachings of Fadel by substituting the assessment system of Fadel as one of the interactive quizzes or tests accessible through the system of Katzman in view of Cook, as the references and the claimed invention are directed to learning management systems that include assessments taken by students/learners. It would have been obvious to try the assessment system of Fadel as one of the assessments accessible through Katzman as Katzman discloses the system is designed to access service/learning content/assessment providers and present them to the learner to complete. As these are all assessments, it would be obvious to try other known embodiments of assessments including Fadel’s system. By incorporating the assessment system of Fadel, one of ordinary skill in the art would expect Katzman in view of Cook’s system to work as the assessment can be access externally over the network and include the relevant information included in Fadel that assists a student or teacher in the learning process. One of ordinary skill in the art would modify Katzman in view of Cook by having the assessment of Fadel be one of the accessible assessments accessed through the network and displayed on the student’s terminal. Upon such modification, the method and system of Katzman in view of Cook would include the student accessing an assessment where they input their answer (question solving result) into the terminal and the assessment calculates and displays their predicted score, a predetermined goal score, whether the answer is correct or incorrect, the student’s achievement for each learning area of the assessment, the grade information for the assessment, and the probability their next answer will be correct. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Fadel with Katzman in view of Cook’s system and method in order to give students and teachers further insights into a student’s assessment performance.
In regards to claim 5, Katzman further teaches the method as claimed in claim 1, wherein step c comprises: determining that a first object activation condition is satisfied when the learner input comprises an answer to a first question of the one or more questions is input from the terminal (Paragraph 0047-0050 teaches the system progressing to the next task once the student has completed the game or quiz (input an answer to the question)), wherein the AI message corresponding to the first object activation condition includes at least one of a name of a recommended lecture corresponding to the weak learning area (Figs 8h, I, o, t-w; Paragraphs 0045-0050 teach the system recommending videos (lectures) and websites (links) for additional information on the subject the student is working on if they are having difficulty (weak learning area)), and a link of the recommended lecture (Paragraph 0023, 0031-0032 teach the content provider are accessed through links to the learning content (lecture)).
Katzman does not teach determining whether the answer is correct or incorrect, achievement for each learning area of the learner calculated using whether the answer is correct or incorrect, grade information of the learner calculated using whether the answer is correct or incorrect, or a weak learning area of the learner calculated using whether the answer is correct or incorrect.
Cook teaches determining whether the answer is correct or incorrect (Paragraph 0171, 0213 teach the system determining the correctness of a student input including answers to questions).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katzman to incorporate the teachings of Cook by including the probability of getting a question correct as a message, as both references and the claimed invention are directed to computer assisted learning systems that include a virtual agent and learning content. It would have been obvious to one of ordinary skill in the art modify Katzman to include the probability of a correct answer as one of the AI messages of the virtual agent/AI object. Upon such modification, the method and system of Katzman would include determining whether the answer is correct or incorrect. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Cook with Katzman’s system and method in order to give students insight on their performance and further information as they progress through an assignment.
Katzman in view of Cook does not explicitly teach determining achievement for each learning area of the learner calculated using whether the answer is correct or incorrect, grade information of the learner calculated using whether the answer is correct or incorrect, or a weak learning area of the learner calculated using whether the answer is correct or incorrect.
 Fadel teaches determining whether the answer is correct or incorrect (Paragraphs 0046-0049, Fig 7, Ref 160a-d), achievement for each learning area of the learner calculated using whether the answer is correct or incorrect (Figs 9-10, 14; Paragraphs 0058-0071, 0116-0127 show the assessment broken down by each learning area and the grade based on the accuracy rate (correct vs incorrect)), grade information of the learner calculated using whether the answer is correct or incorrect (Paragraphs 0058-0060, 0123, 0128-0134; Figs 3 and 4; Fig 9, Ref 750 and 760), or a weak learning area of the learner calculated using whether the answer is correct or incorrect (Figs 9-10, 14; Paragraphs 0058-0071, 0116-0127 show the assessment broken down by each learning area and the grade based on the accuracy rate (correct vs incorrect) including weak areas).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katzman in view of Cook by incorporating the teachings of Fadel to include determining whether the answer is correct or incorrect, achievement for each learning area of the learner calculated using whether the answer is correct or incorrect, grade information of the learner calculated using whether the answer is correct or incorrect, or a weak learning area of the learner calculated using whether the answer is correct or incorrect, as the references and the claimed invention are directed to learning management systems that include assessments taken by students/learners. Additionally, it would have been obvious to one of ordinary skill in the art to try the assessment system of Fadel as one of the assessment accessible through Katzman in view of Cook in order to improve the educational process for students and teachers.
In regards to claim 6, as discussed in claim 5, Katzman further teaches the AI messages including a completion message of the question solving content (Figs 8n, q, z-2, z-3, Ref 2000), and Katzman and Katzman in view of cook do not teach wherein, when the first question is a final question of the question solving content including one or more questions, the AI message corresponding to the first object activation condition includes at least one of a solving result statistic.
Fadel teaches wherein, when the first question is a final question of the question solving content including one or more questions (Paragraphs 0089-0096, 0115; the student completes the assessment including a last (final) question after which the system progresses to the next step), the AI message corresponding to the first object activation condition includes at least one of a solving result statistic (Figs 7, 9-12, 14; Paragraphs 0049-0069, 0080-0095, 0123-0140 teach different solving statistics calculated based on the student’s performance on the assessment).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katzman in view of Cook by incorporating the teachings of Fadel to include when the first question is a final question of the question solving content including one or more questions, the AI message corresponding to the first object activation condition includes a solving result statistic, as the references and the claimed invention are directed to learning management systems that include assessments taken by students/learners. Additionally, it would have been obvious to one of ordinary skill in the art to try the assessment system of Fadel as one of the assessment accessible through Katzman in order to improve the educational process for students and teachers.
In regards to claim 9, Katzman teaches the AI messages according to the learning content, but Katzman and Katzman in view of Cook does not teach the method as claimed in claim 1, wherein, when the learning content is question solving content, step c comprises displaying a random question of the one or more questions on the first region, and determining that a fourth object activation condition is satisfied when a time at which an answer to the random question is input is less than a predetermined reference value, wherein an additional AI message corresponding to the fourth object activation condition includes an alarm message about a solving speed.
Fadel teaches the method as claimed in claim 1, wherein, when the learning content is question solving content (Abstract; Fig 2; Paragraphs 0030-0107), step c comprises displaying a random question of the one or more questions on the first region (Fig 2; Paragraph 0042-0043, 0097-0098, 0148-0155 teach the system randomly selecting and displaying a question to the student), and determining that a fourth object activation condition is satisfied when a time at which an answer to the random question is input is less than a predetermined reference value, wherein an additional AI message corresponding to the fourth object activation condition includes an alarm message about a solving speed (Fig 2, Ref 230; Fig 6, Ref 159; Fig 7, Refs 170, 178; Paragraphs 0045-0051, 0101-0115 teach the assessment tracking the time elapsed for each question the student answers and sending messages based on the elapsed time (Fig 2 Ref 235) including messages if the student solved too quickly and should spend more time on the question (Fig 7)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katzman in view of Cook by incorporating the teachings of Fadel to include wherein, when the learning content is question solving content, step c comprises displaying a random question of the one or more questions on the first region, and determining that a fourth object activation condition is satisfied when a time at which an answer to the random question is input is less than a predetermined reference value, wherein an additional AI message corresponding to the fourth object activation condition includes an alarm message about a solving speed, as the references and the claimed invention are directed to learning management systems that include assessments taken by students/learners. Additionally, it would have been obvious to one of ordinary skill in the art to try the assessment system of Fadel as one of the assessment accessible through Katzman in view of Cook in order to improve assessment performance for students and teachers.
In regards to claims 12 and 21, Katzman further teaches the method as claimed in claim 1, further comprising: 
step g of displaying one or more text objects including character text, picture text, or voice text on a first content display region located at one side of the first region (Figs. 8h, 8w, 8z1; Paragraph 0022, 0025, 0044-0046 teach the content being displayed to the student including text, pictures, and videos on the screen (first region)); 
step h of displaying one or more question objects including at least one of questions and options on a second content display region adjacent to the first content display region (Paragraph 0025 teach the learning content available within the system including online tests and interactive quizzes with questions and answers (options)); and 
step i of floating a progress request button at a lower end of the screen (Paragraphs 0040-0044; Figs 8a, 8k show buttons underneath the AI Agent floating over the content (first region) that can include input by the user for their progress on the track/task). 
Katzman and Katzman in view of Cook do not teach:
step e of displaying a question solving time on one fixed region of an upper end of the screen; 
step f of displaying a predetermined first target number of questions versus the number of solved questions on the one fixed region of the upper end of the screen; 
wherein step f comprises comparing the number of solved questions and the first target number of questions when the progress request button is selected, and switching and displaying the display on the second region to a predetermined second target number of questions versus the number of solved questions when the number of solved questions achieves or exceeds the first target number of questions based on the comparison result.
Fadel teaches displaying a question solving time (Fig 6, Ref 159; Fig 7, Ref 170; Paragraphs 0019, 0047-0052 teaches an assessment system displaying the time it takes a student to solve a question, including average times on a plurality of questions and total time on an assessment), displaying a predetermined first target number of questions versus the number solved (Fig 6, Ref 162; Fig 16, Ref 945; Paragraph 0044, 0074 teaches displaying the question number and an accuracy rate (number of questions versus number solved)), and comparing the number of solved questions and the first target number of questions when the progress request button is selected (Paragraph 0044, 0054-0055, 0098-0100 teaches a “stop for now” (progress request) button that initiates the assessment answers and data being processed and stored including comparing the solved and target number of questions), and switching and displaying the display on the second region to a predetermined second target number of questions versus the number of solved questions when the number of solved questions achieves or exceeds the first target number of questions based on the comparison result (Fig 9, Refs 750 and 760; Fig 12, Refs 1170, 1180; Paragraphs 0057-0060, 0094 teach low bar and high bar lines, a first and second target number of questions, compared to the accuracy rate of the student’s performance (solved questions)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katzman in view of Cook by incorporating the teachings of Fadel to include displaying a question solving time, displaying a predetermined first target number of questions versus the number solved, comparing the number of solved questions and the first target number of questions when the progress request button is selected, and switching and displaying the display on the second region to a predetermined second target number of questions versus the number of solved questions when the number of solved questions achieves or exceeds the first target number of questions based on the comparison result, as the references and the claimed invention are directed to learning management systems that include assessments taken by students/learners. Additionally, it would have been obvious to one of ordinary skill in the art to try the assessment system of Fadel as one of the assessment accessible through Katzman in view of Cook in order to improve assessment performance for students and teachers.
In regards to claim 13, Katzman further teaches displaying the text object on the first content display region, but Katzman and Katzman in view of Cook do not teach wherein, in a question solving mode, step e comprises counting the question solving time, and wherein step h comprises deactivating and displaying, when the learner selects one of the options, the remaining options except for the selected option, and wherein step i comprises activating the progress request button when selection for all of the displayed question objects is completed.
Fadel teaches wherein, in a question solving mode, step e comprises counting the question solving time (Paragraphs 0040-0052, 0075-0084, 0088-0092 teach the processor of the assessment system recording and calculating the answer time (question solving time) per question), and wherein step h comprises deactivating and displaying, when the learner selects one of the options, the remaining options except for the selected option (Fig 7, Refs 160a-d; Paragraphs 0044-0049, 0098-0104 teaches the unselected answers being deactivated after the user makes their selection), and wherein step i comprises activating the progress request button when selection for all of the displayed question objects is completed (Paragraph 0044, 0054-0055, 0098-0100 teaches “answer” and “stop for now” (progress request) buttons that submit the question answers and starts the data being processed when the student has completed the questions/activates the progress request).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katzman in view of Cook by incorporating the teachings of Fadel to include wherein, in a question solving mode, step e comprises counting the question solving time, and wherein step h comprises deactivating and displaying, when the learner selects one of the options, the remaining options except for the selected option, and wherein step i comprises activating the progress request button when selection for all of the displayed question objects is completed, as both references and the claimed invention are directed to learning management systems that include assessments taken by students/learners. Additionally, it would have been obvious to one of ordinary skill in the art to try the assessment system of Fadel as one of the assessment accessible through Katzman in view of Cook in order to improve assessment performance for students and teachers.
In regards to claim 14, Katzman further teaches wherein, in a scoring mode, step e comprises not counting the question solving time (Katzman does not include question solving time), and step g comprises further displaying at least one of interpretation of the character text, interpretation of the script, speaker information of the voice text, and word information included in the character text on the first content display region (Figs. 8h, 8w, 8z1; Paragraph 0022, 0025, 0044-0046 teach the content being displayed to the student including text, pictures, and videos on the screen (first region)), but Katzman and Katzman in view of Cook do not teach wherein, step h comprises further displaying at least one of whether an answer to the question is correct or incorrect, interpretation of the question, interpretation of the option, interpretation of the question object, incorrect answer analysis information about the question object, and information about a type of the question object.
Fadel teaches wherein step h comprises further displaying at least one of whether an answer to the question is correct or incorrect (Paragraphs 0046-0049, Fig 7, Ref 160a-d), interpretation of the question (Fig 7, Refs 158 and 176; Paragraphs 0044-0049, 0098), interpretation of the option (Fig 7, Refs 158 and 176; Paragraphs 0044-0049, 0098), interpretation of the question object (Fig 7, Refs 158 and 176; Paragraphs 0044-0049, 0098), incorrect answer analysis information about the question object (Fig 7, Refs 158 and 176; Paragraphs 0044-0049, 0098), and information about a type of the question object (Fig 7, Ref 156; Paragraphs 0044-0049, 0098 teaches the question type/subject).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katzman in view of Cook by incorporating the teachings of Fadel to include wherein, step h comprises further displaying at least one of whether an answer to the question is correct or incorrect, interpretation of the question, interpretation of the option, interpretation of the question object, incorrect answer analysis information about the question object, and information about a type of the question object, as both references and the claimed invention are directed to learning management systems that include assessments taken by students/learners. Additionally, it would have been obvious to one of ordinary skill in the art to try the assessment system of Fadel as one of the assessment accessible through Katzman in view of Cook in order to improve assessment performance for students and teachers.
In regards to claim 15, Katzman and Katzman in view of Cook do not teach wherein step h comprises displaying, when a first option selected by the learner in a question solving mode is an incorrect answer, the incorrect answer analysis information at a lower end of the question object, displaying the first option included in the question object as being the incorrect answer, and displaying an option corresponding to a correct answer in a predetermined first color, and displaying, when the first option is the correct answer, the first option in a second color different from the first color.
Fadel teaches wherein step h comprises displaying, when a first option selected by the learner in a question solving mode is an incorrect answer, the incorrect answer analysis information at a lower end of the question object (Fig 7, Ref 176; Paragraphs 0044-0049, 0098), displaying the first option included in the question object as being the incorrect answer (Fig 7, Ref 172; Paragraphs 0044-0049, 0098 disclose the system showing the answer was incorrect and displaying the correct answer (in the figure D was incorrect answer inputted and the correct answer is B)), and displaying an option corresponding to a correct answer in a predetermined first color (Fig 7, Ref 172; Paragraphs 0044-0049, 0098 disclose the system showing the answer was incorrect and displaying the correct answer (in the figure D was incorrect answer inputted and the correct answer is B) and is bolded (a first color) at Ref 160b), and displaying, when the first option is the correct answer, the first option in a second color different from the first color (Paragraph 0045 teaches that the answer choices can be emphasized by changing the font format or other appearance (color) corresponding with the users choice and if it is correct or incorrect).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katzman in view of Cook by incorporating the teachings of Fadel to include wherein step h comprises displaying, when a first option selected by the learner in a question solving mode is an incorrect answer, the incorrect answer analysis information at a lower end of the question object, displaying the first option included in the question object as being the incorrect answer, and displaying an option corresponding to a correct answer in a predetermined first color, and displaying, when the first option is the correct answer, the first option in a second color different from the first color, as both references and the claimed invention are directed to learning management systems that include assessments taken by students/learners. Additionally, it would have been obvious to one of ordinary skill in the art to try the assessment system of Fadel as one of the assessment accessible through Katzman in view of Cook in order to improve assessment performance for students and teachers.
In regards to claim 16, Katzman further teaches when the one or more text objects are not displayed on the first content display region at a time or when the one or more question objects are not displayed on the second content display region at a time, further comprising: activating a scroll bar located at one side surface of each region (Paragraph 0030, 0035, 0041 teach activating a scroll function (scroll bar) when text objects or other learning content do not fit on the screen or are not visible).
In regards to claim 17, Katzman further teaches wherein the voice text is output as a voice via a player (Paragraphs 0022-0025, 0044-0046; Fig 8h-i show the video player playing a video including voice), and the player provides a play function or a pause function in a question solving mode and provides the play function, the pause function, and a play point setting function in a scoring mode (Paragraphs 0022-0025, 0044-0046; Fig 8h-i show the video having a play and pause button that can be used as a student is completing their homework or assessment (question solving or scoring)).
In regards to claim 18, Katzman teaches displaying an image with varying sizes and formats (Paragraphs 0025), but Katzman and Katzman in view of Cook do not teach wherein step f comprises displaying the first target number of questions versus the number of solved questions as an image having a size corresponding to each of the number of questions.
Fadel teaches displaying the target number of questions versus the number of solved questions (Fig 6, Ref 162; Fig 16, Ref 945; Paragraph 0044, 0074 teaches displaying the question number and an accuracy rate (number of questions versus number solved)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katzman in view of Cook by incorporating the teachings of Fadel to include displaying the first target number of questions versus the number of solved questions, as the references and the claimed invention are directed to learning management systems that include assessments taken by students/learners. Upon incorporating these teachings, the system and method of Katzman in view of Cook would be modified to include wherein step f comprises displaying the first target number of questions versus the number of solved questions as an image having a size corresponding to each of the number of questions. Additionally, it would have been obvious to one of ordinary skill in the art to try the assessment system of Fadel as one of the assessment accessible through Katzman in view of Cook in order to improve assessment performance for students and teachers.
In regards to claim 19, Katzman and Katzman in view of Cook do not teach displaying the number of the text objects on one side surface of the first content display region, or displaying the number of the question objects on one side surface of the second content display region.
Fadel teaches displaying the number of the question objects on one side surface of the second content display region (Paragraph 0044; Fig 6, Ref 162 teaches displaying the question number).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katzman in view of Cook by incorporating the teachings of Fadel to include displaying the number of the question objects on one side surface of the second content display region, as both references and the claimed invention are directed to learning management systems that include assessments taken by students/learners. Additionally, it would have been obvious to one of ordinary skill in the art to try the assessment system of Fadel as one of the assessment accessible through Katzman in view of Cook in order to improve assessment performance for students and teachers.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Katzman in view of Cook, as applied to claim 1 above, and further in view of Swank et al. (US PGPub 20170178531), hereinafter referred to as Swank.
In regards to claim 7, Katzman further teaches wherein an AI message corresponding to the second object activation condition (Figs 1, 3 and 4, Ref 240; Fig 8a, Refs 2000 and 2400; Paragraphs 0023-0026, 0040-0043 disclose the user interaction component and AI GUI (AI messages) displayed to the student from the AI Agent regarding learning content and progress corresponding to conditions in the process including when certain conditions being satisfied such as completing an assignment) includes a second message for inducing the diagnostic test and an action object executing the diagnostic test (Figs 8y-8z1; Paragraphs 0048-0049 teach the student selecting to take a quiz (diagnostic test) based on the AI message and taking the quiz as content (action object)), but Katzman and Katzman in view of Cook do not teach wherein step c comprises determining whether a diagnostic test result of the learner exists in a database when the learner input is a new question learning request, and determining that a second object activation condition for inducing a diagnostic test is satisfied when the diagnostic test result of the learner does not exist in the database.
Swank teaches wherein step c comprises determining whether a diagnostic test result of the learner exists in a database when the learner input is a new question learning request (Paragraph 0032 teaches the learner wanting to access their device which requires them to complete a task, the task includes a multiple choice quiz or other question and answer assignment (new question learning request) that the learner requests to access the device, if it is the learners first time interacting with the system, the system checks for a diagnostic test as discussed below), and determining that a second object activation condition for inducing a diagnostic test is satisfied when the diagnostic test result of the learner does not exist in the database (Paragraphs 0042-0043, 0091 teach that a new user or user performing a first interaction with the system and having not performed a diagnostic test will be tested since there is no record of the test stored to gauge the learners knowledge level and determine appropriate questions for the requested quiz or task).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katzman in view of Cook to incorporate the teachings of Swank by substituting the assessment system of Swank as one of the interactive quizzes or tests accessible through the system of Katzman, as the references and the claimed invention are directed to adaptive learning management systems that include assessments taken by students/learners. It would have been obvious to try the assessment system of Swank as one of the assessments accessible through Katzman as Katzman discloses the system is designed to access service/learning content/assessment providers and present them to the learner to complete. As these are all assessments, it would be obvious to try other known embodiments of assessments including Swank’s system. By incorporating the assessment system of Swank, one of ordinary skill in the art would expect Katzman in view of Cook’s system to work as the assessment can be access externally over the network and include the relevant information included in Swank of a diagnostic test to assess student performance to assist a student or teacher in the learning process. One of ordinary skill in the art would modify Katzman in view of Cook by having the assessment of Swank be one of the accessible assessments accessed through the network and displayed on the student’s terminal. Upon such modification, the method and system of Katzman in view of Cook would include determining whether a diagnostic test result of the learner exists in a database when the learner input is a new question learning request, and determining that a second object activation condition for inducing a diagnostic test is satisfied when the diagnostic test result of the learner does not exist in the database and presenting an AI message to the student to begin the test and the test itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Swank with Katzman in view of Cook’s system and method in order to give students and teachers further insights into a student’s assessment performance.
Response to Arguments
Applicant's arguments filed February 28, 2022 with respect to the rejection of claims 1-22 under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant’s arguments are broken down into three main components. First, on pages 15-16, Applicant’s argument that the recited steps cannot be performed mentally in a person’s mind because they require user input into a terminal is not persuasive as the user of a terminal, described generically and interpreted as a computer interface, and the step of inputting data into the terminal are insignificant extra-solution activity and instructions for applying the judicial exception using a generic computing device, see MPEP 2106.05(f)-(g), and thereby do not impact the determination that the recited steps are an abstract idea as detailed above as the “inputting of data” could be performed mentally by a person reading or interpreting data. Second, on pages 16-19, Applicant argues that the claims recite additional elements that integrate the exception into a practical application, specifically “a user interface may be adaptively changed in accordance with a question solving situation of a learner, thereby inducing user’s continuous learning”. The argument is considered not persuasive as the claims do not recite the specified feature to a degree of specificity to meet the requirement. While the claims recite different messages and calculations, the steps can all be performed in the human mind and merely displaying the results of the calculations as messages. If the claims recited steps that adaptively change the display in such a way as to improve the functionality of the computer, the argument would be persuasive. Third, on pages 20-21, Applicant’s argument that the limitations are not well-understood, routine, and conventional is moot as the claims are rejected under the cited prior art above. Therefore, Applicant’s arguments are found not persuasive and claims 1-22 remain rejected under 35 U.S.C. 101 as discussed above.
Applicant’s arguments, see Remarks, pages 21-24, filed February 28, 2022, with respect to the rejection(s) of claim(s) 1, 2, 4, 8, 10, 11, 20, and 22 under 35 U.S.C. 102 and claims 3, 5, 6, 9, 12-19, and 21 under 35 U.S.C. 103 have been fully considered and are persuasive by virtue of Applicant’s amendment to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made for claims 1-22 in view of 35 U.S.C. 103 as discussed above.
Conclusion
Accordingly, claims 1-22 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715